Opinion by
Judge Hardin:
We do not perceive from the averments of the petition that the defendants were estopped from claiming the benefit of their purchase at sale under execution, and this court has repeatedly decided • in construing section 1 of article 13, chapter 36, of the Revised Statutes, that when the legal title was in the defendant in execution, a mere outstanding creditor’s lien upon the land was not that kind of encumbrance upon it which would restrict the purchaser’s right to a lien for the price paid and ten per cent thereon. We must conclude, therefore, from the statements of the petition that the appellees, by their purchases from the sheriff and the commissioners, acquired all the title the appellant had to the property, legal and equitable, and the court properly sustained the demurrer.
Wherefore the judgment is affirmed.